Name: Regulation (EEC) No 950/68 of the Council of 28 June 1968 on the common customs tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 275 22.7.68 Official Journal of the European Communities No L 172/ 1 REGULATION (EEC) No 950/68 OF THE COUNCIL of 28 June 1968 on the common customs tariff of formal amendments may properly be made thereto ; Whereas introductory provisions should be included in the common customs tariff for the purpose of determining its scope ; whereas these should incorpor ­ ate the Commission Recommendations of 13 March 1961 2 on the definition of dutiable weight and the customs . treatment on importation of full packages ; Whereas this Regulation is not to apply to products covered by the Treaty establishing the European Coal and Steel Community although the no ­ menclature of those products is included for purposes of information in the table of duties, so that the table be more readily understood ; Whereas this Regulation does not prevent Member States from levying duties other than those in the common customs tariff in so far as Community law permits thereof; Whereas certain regulations on the common organis ­ ation of agricultural markets provide for the tariff nomenclature deriving therefrom to be included in the common customs tariff from the date on which the latter is put into effect in its entirety ; whereas that nomenclature is incorporated in this Regulation pursuant to those provisions ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 and 111 thereof; Having regard to the proposal from the Com ­ mission ; Whereas the European Economic Community is based upon a customs union involving in particular the adoption of a common customs tariff ; Whereas the entry into force of the common customs tariff established in accordance with Articles 18 et seq of the Treaty has been effected by means of various legal provisions of the Community ; whereas those provisions have until now been only partially applied in each of the Member States ; Whereas pursuant to the Council Decision of 26 July 19661 the Member States will apply the common customs tariff from 1 July 1968 to goods other than those specified in Annex II to the Treaty imported from third countries and will eliminate on 1 July 1968 any customs duties then chargeable as between them upon such goods ; Whereas in these circumstances it is appropriate to establish the common customs tariff by regulation both in respect of autonomous duties and in respect of conventional duties or duties deriving from con ­ ventions, and in particular from the Geneva ( 1967) Protocol to the General Agreement on Tariffs and Trade signed on conclusion of the 1964 67 trade conference, or from bilateral agreements negotiated at that conference; Whereas, in order to meet the wishes expressed by the developing countries, it is important that the tariff reductions agreed in respect of certain products be fully applied in one stage ; Whereas amendment of the common customs tariff is desirable both as a result of the above-mentioned trade agreements and otherwise ; whereas in order to improve the common customs tariff a number HAS ADOPTED THIS REGULATION : Article 1 The Common customs tariff provided for in Article 9 of the Treaty is set out in the Annex to this Regu ­ lation . Article 2 This Regulation does not amend the provisions in force at the date hereof concerning the progressive application of the duties in the common customs tariff to the products listed in Annex II to the Treaty. Article 3 1 OJ No 165 , 21.9.1966, p. 2971 /66. 2 OJ No 46, 8.7.1961 , p. 880/61 Each Member State shall inform the Commission of the measures that it takes for the purpose of applying 276 Official Journal of the European Communities Article 4 This Regulation shall enter into force on 1 July 1968 . this Regulation. The Commission shall communicate the information to the other Member States. This Regulation shall be binding in its entirety and directly applicable in all Member States . For the Council The President E. FAURE NOTE The Annex originally published with this Regulation has been superseded and is not therefore reproduced. The current version of the Common Customs Tariff is published annually in the Official Journal of the European Communities.